Title: To James Madison from Thomas Gholson, 27 January 1813 (Abstract)
From: Gholson, Thomas
To: Madison, James


27 January 1813. Encloses a recommendation [not found] of Judge Waller Taylor for the office of governor of the Indiana Territory. “Mr. Taylor is certainly a meritorious man. I have been long acquainted with him. He is honorable intelligent & brave; and if it be reconcileable with the views & policy of the Government to appoint a person residing within the Territory, I imagine Judge Taylor would be the best selection that could be made.”
